Citation Nr: 1139020	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-01 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a blood disorder. 

2.  Entitlement to service connection for a burn scar of the back. 

3.  Whether new and material evidence has been received to reopen service connection for heart disease, with hypertension.  

4.  Whether new and material evidence has been received to reopen service connection for kidney disease, status post kidney transplant, including as secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his friend


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from March 1965 to March 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2011, a travel board hearing was held before the undersigned in Roanoke, Virginia.  A transcript of the hearing is associated with the Veteran's claims file.  

The issue of service connection for a burn scar of the back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Laboratory findings alone are not disabilities for which VA compensation are payable; the Veteran does not have a disability of the blood.  

2.  Reopening of service connection for heart disease, including hypertension, was last denied by the RO in a June 2006 rating action on the basis that new and material evidence had not been submitted to reopen service connection (that had previously been denied by the Board in January 1997).  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

3.  Since the June 2006 decision denying reopening of service connection for heart disease with hypertension, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

4.  Service connection for kidney disease was denied by the RO in a June 2006 rating action on the basis that the disease was not manifested during service or within one year thereafter and the evidence showed that it was related to non-service-connected hypertension.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal.  

5.  Since the June 2006 decision denying service connection for kidney disease, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a blood disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.  The additional evidence received subsequent to the June 2006 decision of the RO that denied service connection for heart disease, including hypertension, is not new and material; thus, service connection for this disability is not reopened, and the June 2006 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The additional evidence received subsequent to the June 2006 decision of the RO that denied service connection for kidney disease is not new and material; thus, service connection for this disability is not reopened, and the June 2006 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A January 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of notice in accordance with Kent, disability rating, and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA examination.  Regarding the reopening of service connection, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  Regarding service connection for a blood disorder, the competent evidence of record shows no current disability manifested by a blood disorder.  Thus, a medical opinion to determine the etiology of such a disability is not needed.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Even the low threshold standard for a nexus examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is not met.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as heart disease, including hypertension, and renal disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Service Connection for a Blood Disorder

The Veteran contends that he has a blood disorder for which service connection should be established.  When asked during the Board hearing in April 2011, he elaborated that this disorder involved high blood pressure, but other correspondence indicates that elevated laboratory readings such as an elevated white blood count were involved.  

Review of the STRs shows no complaint or manifestation of a blood disorder while the Veteran was on active duty.  Post-service medical records include laboratory testing dated in October 2009 showing several elevated and low readings, such as low sodium and chloride levels, high BUN and creatinine, and hematocrit.  There is no relationship drawn from these laboratory findings and any disability for which service connection may be established.  

In general, laboratory findings, such as hypercholesterolemia are not disabilities for which VA compensation is payable.  Thus, the weight of the evidence demonstrates that the Veteran does not have disability of the blood for which service connection may be established.  As there is no current diagnosis of blood disability, service connection may not be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that, in the absence of proof of a present disability, there can be no valid claim).  Consequently, the preponderance of the evidence is against the Veteran's claim for service connection for a blood disorder, the reasonable doubt doctrine is not for application, and the claim for service connection for a blood disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Reopening Service Connection 

Reopening of service connection for heart disease with hypertension was previously denied by the RO in a June 2006 rating decision.  The basis for the denial of service connection for heart disease with hypertension was that no new and material evidence had been submitted since a previous denial by the Board in January 1997.  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).

In the same rating decision in June 2006, the RO also denied service connection for renal disease (including as secondary to hypertension).  The basis for the denial of service connection for renal disease, including as claimed secondary to (non-service-connected) hypertension, was that there were no complaints or manifestations of kidney disease in the Veteran's STRs and that service connection was not in effect for hypertension or heart disease.  

The Veteran did not appeal these June 2006 determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

It is initially noted that, during the development of this appeal, the Veteran submitted contentions that his hypertension and kidney disease were related to exposure to defoliants, including Agent Orange, or exposure to ionizing radiation, during service.  At the April 2011 Board hearing before the undersigned, he withdrew these contentions from consideration, acknowledging that he had not served in the Republic of Vietnam, and could not be considered as presumptively exposed to defoliants while on active duty.  

Reopening Heart Disease with Hypertension

Hypertension is persistently high arterial blood pressure with suggested threshold levels starting at 140 mm/Hg systolic and 90 mm/Hg diastolic.  Dorland's Illustrated Medical Dictionary 799 (27th ed. 1988).  

Evidence of record at the time of the June 2006 denial of service connection for heart disease with hypertension included the STRs that showed no evidence of heart disease.  The blood pressure reading at entry into service was 140/80 and the blood pressure reading at separation from service was 138/70.  

Also of record at the time of the June 2006 rating decision was a post-service report of a period of hospitalization in October 1986 that showed that the Veteran was treated for chest pain.  At that time, it was reported for clinical purposes that the Veteran had been infrequently treated as an outpatient and that in January 1978 a blood pressure reading of 140/92 was noted.  Conclusion following an electrocardiogram (ECG) study included somewhat diastolic hypertensive blood pressure in response to exercise.  On examination by VA in February 1992, the diagnoses included hypertension, with possible left mild ventricular failure.  

Also of record at the time of the June 2006 rating decision was a November 2005 statement from a private physician who wrote that, after review of the STRs, it was believed that the Veteran had manifested hypertension during service.  In support of this statement, the physician indicated that the blood pressure readings of 140/80 and 138/70 were high.  Given this opinion, the physician went on to state that the Veteran's hypertension had its onset during service.  The RO denied service connection, in part, on the basis that these readings were not diagnostic of essential hypertension, which must be confirmed by readings taken two or more times on at least three different days.  As such, there was no evidence of hypertension for VA purposes during service or within one year thereafter, and service connection was denied.  (It is noted by the Board that the reading noted at entry into service shows some pre-existing disability.)  

Evidence received subsequent to the June 2006 decision includes duplicates of evidence previously received and reports of current VA and private treatment for hypertension and heart disease.  In addition, the Veteran and his friend offered testimony at a Board hearing before the undersigned in April 2011.  At that time, the Veteran stated that he was found to have high blood pressure during service, but that the readings were discarded after he was allowed rest and his blood pressure levels were allowed to come down.  In additional testimony, the Veteran stated that he did not recall going to a doctor following service until 1985 when he recalled that his blood pressure readings were too elevated for him to undergo a treadmill stress test. 

The Board finds that the evidence received subsequent to the June 2006 decision is not sufficient to reopen the previously denied claim for service connection for heart disease with hypertension.  In this regard, the evidence consists primarily of records of treatment many years after service that does not indicate in any way that the condition was service connected.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  While the Board does not specifically doubt the Veteran's recollections of the events that occurred during service, even a demonstration of elevated blood pressure that was followed by normal readings for the separation examination would not necessarily be diagnostic of essential hypertension.  This question, whether there exists a medical relationship between a diagnosis of hypertension and the testimony given by the Veteran is essentially one of medical diagnosis and causation that is within the province of medical professionals.  Jones v. Brown, 
7 Vet. App. 134, 137-38 (1994).  The Board may not infer a diagnosis of hypertension in service based on a report of a single blood pressure reading or a medical opinion based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Moreover, hearing testimony in and of itself is not sufficient to reopen a previously denied claim for service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  Under these circumstances, the additional evidence is not new and material, and the previously denied claim for service connection for heart disease with hypertension is not reopened.  

Reopening Kidney Disease

The Veteran is seeking to reopen service connection for kidney disease.  Evidence of record at the time of the June 2006 denial of service connection included the STRs that included no complaints or manifestations of kidney disease and a July 1992 report from a private physician who documented the Veteran's renal disease, stating that it was caused by the use of NSAID medication and was aggravated by hypertension.  Additional records show that the Veteran was evaluated for a renal transplant in October 1997 at which time it was reported for clinical purposes that the end-stage renal disease was secondary to the past use of nonsteroidal medications for treatment of arthritis.  Service connection was denied on the basis that kidney disease was not manifested during service or within one year thereafter and that service connection was not in effect for hypertension.  

Evidence received subsequent to the June 2006 RO denial of service connection for kidney disease includes a May 2008 statement from a private physician who indicated that the Veteran's kidney failure was caused by a combination of a severe burn of the back and high blood pressure.  In addition, the testimony given at the Board hearing in April 2011 included statements that the kidney disease was related to hypertension, which was erroneously believed to be service connected.  

After a review of all the evidence, the Board finds that new and material evidence to reopen service connection for kidney disease has not been received.  The evidence submitted subsequent to the June 2006 RO denial of service connection for kidney disease centers on the relationship between hypertension and the development of kidney disease.  The May 2008 statement, while also implicating the lower back burn that will be addressed in the remand portion of this decision, included hypertension as a cause in the development of kidney failure.  As previously noted, service connection for hypertension is not established.  Therefore, the additional evidence that tends to relate the kidney disease to non-service-connected hypertension is not material as it provides no reasonable possibility of substantiating a claim for service connection.  For these reasons, the Board finds that new and material evidence has not been received to reopen service connection for kidney disease, and the appeal to reopen service connection must be denied.  


ORDER

Service connection for a blood disorder is denied. 

New and material evidence not having been received, the appeal to reopen service connection for heart disease with hypertension is denied.  

New and material evidence not having been received, the appeal to reopen service connection for kidney disease, status post kidney transplant, is denied.  


REMAND

The Veteran is claiming service connections for a burn scar of the back.  Review of the record shows that on examination for separation from service a healing burn of the left back was noted.  On examination by VA in January 2008, no residuals of a burn scar were found, which was the basis for the denial of service connection in April 2008.  In testimony at the Board hearing in April 2011, the Veteran and his friend stated that the Veteran did indeed have identifiable scarring from the burns he sustained during service.  In a May 2011 statement from a nurse practitioner, numerous scars, including scars of the lower back, were noted.  Treatment records from this medical care provider have not been associated with the claims file.  The Board finds that an additional examination is required.  


Accordingly, the issue of service connection for a burn scar of the back is REMANDED for the following action:

1.  After obtaining any necessary consent, the RO/AMC should contact the nurse practitioner who submitted the May 2011 statement and request copies, for association with the claims folder, of any and all records of treatment of the Veteran.  

2.  Whether or not additional treatment records are received, the RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of any burn scars.  

The examiner should be requested to specifically identify any scars of the back related to the burn the Veteran states that he received during service, and to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any identified scars are related to service.  

The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide a rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for service connection for burn scars of the back.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


